Exhibit CONSENT OF INDEPENDENT AUDITORS We consent to the incorporation by reference in the Registration Statement(Form S-8) pertaining to the Sterling Vision, Inc. 1995 Stock Incentive Plan of Emerging Vision, Inc.,of our report dated April 15, 2010, with respect to the financial statements of Emerging Vision, Inc. and subsidiariesincluded in its Annual Report(Form 10-K) for the year ended December 31, 2009, filed with the Securities and Exchange Commission. Rosen Seymour Shapss Martin & Company, LLP New York, New York
